Citation Nr: 0618915	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-03 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for pneumonitis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a liver 
condition.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart 
condition.

4.  Entitlement to service connection for diarrhea.

5.  Entitlement to service connection for jungle rot.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for stenosis of the 
spine.
8.  Entitlement to service connection for asthmatic 
bronchitis.

9.  Entitlement to service connection for cancer of the 
kidney, to include as secondary to service-connected non-
Hodgkin's lymphoma.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963 and from June 1963 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Thereafter, the veteran's claims files were 
transferred to the RO in Pittsburg, Pennsylvania.

Although the February 2003 rating decision denied the 
veteran's claim of entitlement to service connection for a 
heart condition on its merits, a December 1991 rating 
decision previously denied service connection for a right 
chest contusion with damage to the heart muscle and heart 
attack, and the Board has a duty, under applicable law, to 
address the "new and material evidence" requirement in this 
claim.  If it is found that no new and material evidence has 
been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Accordingly, the Board has 
modified the issue to reflect the appropriate adjudicatory 
consideration of the veteran's claim, as indicated on the 
title page of this decision.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for a heart condition are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1986 Board decision denied service connection 
for pneumonitis and a liver condition, on the bases that no 
residuals of pneumonitis were demonstrated in service and 
there was no evidence of a chronic liver disorder 
demonstrated in service or that cirrhosis of the liver was 
manifest within one year of the veteran's discharge from 
service.

2.  A subsequent December 1991 rating decision also denied 
the veteran's claims of entitlement to service connection for 
residuals of pneumonitis and a liver condition, on the basis 
that the veteran had not submitted new and material evidence.  
The veteran did not initiate an appeal of this adverse 
determination.

3.  The evidence received since the December 1991 rating 
decision, with respect to the denial of service connection 
for residuals of pneumonitis, is either cumulative or 
redundant.  It does not bear directly and substantially upon 
the specific matter of whether the veteran currently has 
residuals of pneumonitis; and when considered with all of the 
evidence of record, it has no significant effect upon the 
facts previously considered.

4.  An October 1994 rating decision also denied the veteran's 
claim of entitlement to service connection for a liver 
condition as a result of exposure to Agent Orange.  The 
veteran did not initiate an appeal of this adverse 
determination.

5.  The evidence received since the October 1994 rating 
decision, with respect to the denial of service connection 
for a liver condition, is either cumulative or redundant.  It 
does not bear directly and substantially upon the specific 
matter of whether the veteran had a chronic liver condition 
in service or developed cirrhosis of the liver within one 
year of his discharge from service; and when considered with 
all of the evidence of record, it has no significant effect 
upon the facts previously considered.

6.  The veteran's current complaints of diarrhea are merely a 
symptom that has been medically attributed to his service-
connected duodenal ulcer, hiatal hernia and gastroenteritis, 
and have been considered in rating that disorder.

7.  There is no competent evidence of record showing the 
veteran currently has diagnosed jungle rot.

8.  There is no competent evidence of record showing the 
veteran currently has a diagnosed right knee disability.

9.  There is no competent evidence of record showing the 
veteran currently has a diagnosis of spinal stenosis.  There 
is no competent evidence of record etiologically linking the 
veteran's claimed stenosis of the spine to his service or any 
incident therein or to his service-connected disabilities.

10.  There is no competent evidence of record etiologically 
linking the veteran's current asthmatic bronchitis to his 
service or any incident therein.

11.  There is evidence of treatment for diagnosed left kidney 
atrophy and dysfunction and competent evidence of a nexus 
between the veteran's current left kidney dysfunction and his 
service-connected non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
residuals of pneumonitis, is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
residuals of pneumonitis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  The October 1994 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
liver condition is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

4.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
liver condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  The veteran's diarrhea does not in and of itself 
constitute a disability for which service connection may be 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).

6.  Jungle rot was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

7.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

8.  Stenosis of the spine was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in active service, and is not proximately due to or the 
result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

9.  Asthmatic bronchitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

10.  Resolving all reasonable doubt in the veteran's favor, 
left kidney dysfunction is proximately due to or the result 
of his service-connected non-Hodgkin's lymphoma. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in January 2003 which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claims.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection on 
direct, secondary and presumptive bases in the January 2003 
letter.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of the claim.  That was accomplished in this 
case, as the January 2003 letter was sent to the veteran 
prior to the issuance of the February 2003 rating decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or for effective dates for all 
the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection for 
diarrhea, jungle rot, stenosis of the spine, and asthmatic 
bronchitis, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  
As the Board subsequently grants the veteran's claim for 
service connection for left kidney dysfunction, there is no 
prejudice to the veteran and the RO will provide subsequent 
notification of the disability rating and effective date to 
be assigned.

With regard to the veteran's claims to reopen his previously 
denied claims for service connection for residuals of 
pneumonitis and a liver condition, to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  The VA has a duty to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  Further, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

In addition, the VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  The VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  That was accomplished in this case, as 
the January 2003 letter was sent to the veteran prior to the 
issuance of the February 2003 rating decision and advised the 
veteran on what bases his previous claims had been denied and 
that he would need to submit new and material evidence 
showing that the disabilities arose in or became worse as a 
result of his service or have been continuously treated since 
his discharge from service.  The letter, in essence 
identified what constitutes "new" and "material" evidence.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records and VA 
examination reports.  The veteran has not alleged that there 
are any other outstanding medical records.  In this respect, 
although several treatment records indicate that he received 
frequent private treatment for his disabilities, the veteran 
has not provided VA with copies of those treatment records or 
authorized VA to obtain copies of such treatment records.  
Likewise, the veteran has declined to undergo medical 
examination scheduled by VA and the Federal Benefits Unit.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.



Analysis

Initially, the Board notes that VA attempted to obtain 
medical examinations for the veteran in conjunction with his 
claims; however, the veteran's own failure to cooperate with 
VA has made it impossible to obtain the evidence.  See 38 
U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("[t]he duty to assist is not always a 
one-way street." If a veteran desires help with his claims, 
he must cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations.).  When a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Claims to reopen a previously denied claim are to be denied.  
38 C.F.R. § 3.655 (2005).  Therefore, the Board is now 
compelled to adjudicate the veteran's claims based on the 
existing record.  See 38 C.F.R. § 3.655.

New and Material Evidence to Reopen

The veteran is seeking to reopen his claims of entitlement to 
service connection for residuals of pneumonitis and a liver 
condition.  Because his request was initiated prior to August 
29, 2001, the amended version of 38 C.F.R. § 3.156(a) is not 
for application in this case.  Compare 38 C.F.R. § 3.156(a) 
(2005) with 38 C.F.R. § 3.156(a) (1999 and 2001).

A July 1982 RO decision denied entitlement to service 
connection for residuals of pneumonitis on the basis that the 
one incident in service was acute and transitory.  The July 
1982 rating decision also denied service connection for a 
liver condition on the basis that there was no evidence of a 
liver condition in service.  The veteran subsequently 
perfected his appeal of the decision.  In a November 1986 
decision, the Board also denied service connection for 
pneumonitis on the basis that there was no current disability 
and denied service connection for a liver condition on the 
basis that while there was in-service evidence of a 
hereditary defect for which service connection may not be 
granted, there was no evidence of a liver condition or of 
cirrhosis of the liver within one year of the veteran's 
discharge from service.  The veteran did not request a 
reconsideration of this Board decision.

The veteran has subsequently attempted to reopen these 
claims.  In a December 1991 rating decision, the RO again 
denied the veteran's claims on the basis that the veteran did 
not submit new and material evidence.  

The evidence of record at the time of the December 1991 
rating decision included service medical records, as well as 
private and VA treatment records, an April 1982 VA 
compensation examination report and several written 
statements from the veteran.

An October 1994 rating decision denied the veteran's claim of 
entitlement to service connection for a liver condition on 
the basis that it was not a condition presumed to be a result 
of Agent Orange exposure.  The evidence of record included 
service medical records, as well as private and VA treatment 
records.  

In August 2000, the veteran submitted his current attempt to 
reopen his claims of entitlement to service connection for 
residuals of pneumonitis and a liver condition.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Assuming the credibility of the evidence submitted since the 
1991 and 1994 rating decisions, the Board notes that the vast 
majority of the treatment records are unrelated to the 
veteran's claimed residuals of pneumonitis and a liver 
condition.  Therefore, the Board finds this evidence to be 
cumulative or redundant of evidence already of record and it 
is neither new nor material.  38 C.F.R. § 3.156(a).  

Several private treatment records, dated since 1998 are new 
evidence in the sense that they were not previously of record 
and specifically note the veteran's history of a spot on his 
lung and of a liver condition.  However, they are not 
material because they only report the veteran's self reported 
history of in-service diagnoses of a lung and liver condition 
and lay assertions, merely transcribed by a medical expert, 
do not amount to new and material evidence.  See Leshore v. 
Brown, 8 Vet. App. 406 (1995).  Moreover, these treatment 
records do not bear directly and substantially on the issues 
of whether the veteran has current residuals of pneumonitis 
or a current liver condition etiologically related to his 
service or any incident therein.  Likewise, a February 1991 
letter to the veteran from a medical board indicating that he 
had a prescribed occupational chest disease of pleural 
thickening is new, but not material as it does not 
etiologically link this condition to his service or his in-
service episode of pneumonitis.  

Likewise, the Board acknowledges the veteran's written 
statements expressing his belief that he currently has 
residuals of pneumonitis and a liver condition as a result of 
his service and his exposure to Agent Orange in Vietnam.  He 
is not competent to offer opinions as to a medical diagnosis 
or medical causation concerning his current disabilities.  
This is so because he does not have the necessary 
training and/or expertise, himself, to give an opinion on the 
matter of whether he presently has residuals of pneumonitis 
or a liver condition which had its onset in service or is the 
result of his service or any incident therein.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  And, such allegations today are the 
same as they were when the veteran's claims were previously 
denied.  The veteran has previously contended that he has 
residuals of pneumonitis and a liver condition in service and 
continues to have such disabilities.  So merely reiterating 
these very same allegations is not new evidence.  See, e.g., 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  His lay 
assertions, even if new, still would not be material.  See 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (implicitly holding that if lay 
assertions of medical causation will not suffice initially to 
establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim).

For the above reasons, the Board determines that the evidence 
received into the record since the December 1991 and October 
1994 rating decisions is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), as in effect prior to 
August 29, 2001, and provides no basis to reopen the 
previously denied claims of entitlement to service connection 
for residuals of pneumonitis and a liver condition.  
Accordingly, the appeals are denied.

Service Connection

A disability may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and organic diseases of 
the neurological system).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Diarrhea

Reviewing the evidence of record, the Board finds that the 
veteran frequently complained of diarrhea in service that was 
often attributed to diagnosed gastric problems, which include 
gastroenteritis and gastritis.  Because the veteran's 
complaints of diarrhea have been medically attributed to his 
gastric problems in-service, a disability for which he has 
already been service-connected, and there is no subsequent 
medical evidence of record etiologically linking it to any 
other disability or indicating a separate etiology for his 
current complaints, the Board determines that service 
connection for diarrhea is neither appropriate nor warranted 
in the instant case due to the absence of a separate and 
identifiable underlying disability which resulted from a 
disease or injury incurred during active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306; Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, 
the veteran's claim seeking entitlement to service connection 
for diarrhea is denied.

Jungle Rot and a Right Knee Disability

Although the veteran claims to currently have jungle rot and 
a right knee disability as a result of service, the Board 
observes that the only skin disease he was treated for in 
service was tinea cruris, for which he is currently service-
connected.  Moreover, although service medical records show 
treatment for intermittent left knee complaints diagnosed as 
a left knee meniscal tear, there is no evidence of treatment 
for any right knee complaints.  At the time of his 
retirement, the veteran acknowledged skin disease, but denied 
any problems with his knees in a May 1981 report of medical 
history.  The evidence appears to show no skin disease other 
than tinea cruris in service or any right knee disability.

The veteran has asserted that he has jungle rot and a chronic 
right knee disability as a result of service.  He was 
requested to submit evidence of jungle rot and a current 
right knee disability by VA letter dated in January 2003 and 
has been requested to undergo medical examination scheduled 
by VA.  However, he has not submitted any medical evidence of 
current diagnosed jungle rot or a right knee disability or 
indicated that any such evidence is available.  In this 
respect, although a March 1994 examination report notes the 
veteran's complaints of bilateral knee pain, the examination 
revealed full range of motion in both knee joint without 
evidence of instability.  Service connection requires the 
existence of a current acquired disability, which is not 
shown by the evidence of record.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the preponderance of the evidence is against 
service connection for jungle rot and a right knee 
disability.  38 U.S.C.A. § 5107(b).

Stenosis of the Spine

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for stenosis of the spine.  
Initially, with the exception of complaints associated with a 
cold in December 1978, a March 1980 treatment record shows 
the only in-service complaints of low back pain associated 
with a reported fall.  There is no subsequent evidence of 
complaints or treatment for back complaints prior to the 
veteran's retirement in May 1981.  He did report intermittent 
back pain in a May 1981 report of medical history.  Further, 
although 1998 private treatment records indicate that a 
recent CT scan "queried" the presence of spinal stenosis of 
the back, and later treatment records note a history of 
spinal stenosis, there is no medical evidence of a definitive 
diagnosis.  Regardless, the evidence of record does not 
indicate evidence of spinal stenosis symptoms prior to 
January 1998.  Moreover, assuming without conceding that the 
veteran does have a current diagnosis of spinal stenosis, 
there is no competent medical evidence of record 
etiologically linking his stenosis to service or any incident 
therein.  

While the veteran believes he currently has stenosis of the 
spine as a result of his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, supra.; Espiritu v. Derwinski, supra.  In light of 
the foregoing, the Board finds that the preponderance of the 
medical evidence of record is against the veteran's claim on 
a direct, presumptive or secondary basis.  

Asthmatic Bronchitis

Likewise, the Board finds that the preponderance of the 
evidence is also against the claim of entitlement to service 
connection for asthmatic bronchitis.  There is only one 
episode of treatment for diagnosed bronchitis in service in 
April 1981 that was secondary to a viral syndrome.  Chest X-
ray studies were negative at the time.  The service medical 
records fail to show that the veteran had chronic bronchitis, 
including asthmatic bronchitis, in service.  The first post-
service diagnosis of asthmatic bronchitis of record is in 
February 2002, more than 20 years after his discharge.  
Although there is current evidence of asthmatic bronchitis, 
there is no competent medical evidence etiologically linking 
his current disability to his service or any incident 
therein.  While the veteran believes he currently has 
asthmatic bronchitis as a result of his service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra.; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for asthmatic bronchitis must be denied on direct, 
secondary and presumptive bases.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Kidney Dysfunction

Considering all the competent medical evidence of record, and 
giving the veteran the benefit of the doubt, the Board finds 
that service connection for left kidney dysfunction is 
warranted.  Initially, private treatment records, beginning 
in January 1998, consistently note the veteran's history of 
left kidney atrophy and dysfunction associated with his non-
Hodgkin's lymphoma.  A July 1998 treatment record indicates 
that a CT-guided biopsy revealed the veteran's high grade 
non-Hodgkin's lymphoma mass had invaded the left kidney and 
left psoas.  Later evidence revealed left kidney atrophy and 
dysfunction.  Although right kidney dysfunction associated 
with the non-Hodgkin's lymphoma and treatment for such was 
initially noted, the July 1998 evaluation indicates that the 
veteran had normal right kidney function at that time.  
Accordingly, with resolution of all doubt in the veteran's 
favor, entitlement to service connection for left kidney 
dysfunction is granted. 38 U.S.C.A. §§ 1131, 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for residuals of 
pneumonitis, the appeal is denied.

New and material evidence not having been received to reopen 
the claim for service connection for a liver condition, the 
appeal is denied.

Service connection for diarrhea, jungle rot, a right knee 
disorder, stenosis of the spine and asthmatic bronchitis is 
denied.

Service connection for left kidney dysfunction is granted.


REMAND

As noted in the above decision, VA has a duty to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  VA must look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The notice requirement cannot be satisfied 
by reference to various post-decisional communications issued 
for unrelated purposes.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  

VA is also obligated to provide a claimant notice of what is 
required to substantiate each element of a service-connection 
claim.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
Mar. 3, 2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  Regarding whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement to 
service connection for a heart condition, 
please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Among other things, 
the notice should include an explanation 
as to the information and evidence 
necessary to reopen the claim and to 
substantiate the underlying claim of 
service connection; an explanation as to 
the bases for the denial in the prior 
final decision; an explanation as to what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service that were 
found insufficient in the previous denial; 
and an explanation as to what constitutes 
"new" and what constitutes "material" 
evidence.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006) and 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should readjudicate the 
veteran's claim.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


